PURCHASE POINT MEDIA CORP. 6950 Central Highway Pennsauken, NJ 08109 January 11, 2008 Securities and Exchange Commission Washington, D.C. 20549 RE: Purchase Point Media Corp. SEC Comment Letter dated December 29, 2007 Preliminary Information Statement on Schedule 14C File No. 0-25385 Dear Sir/Madam: We are submitting herein the responses of Purchase Point Media Corp. (the “Company”) to the comments set forth in your comment letter dated December 29, 2007 on the captioned filing under the Securities Exchange Act of 1934, as amended. Simultaneously with the filing of this correspondence, the Company has filed an amended Preliminary Information Statement on Schedule 14C (the “Amended Preliminary Information Statement”).The Amended Preliminary Information Statement covers two proposed amendments to the Company’s Articles of Incorporation: (l) the change of the Company’s name to Power Sports Factory, Inc., and (2) the 1-for-20 reverse split of the Company’s outstanding shares of Common Stock (the “Reverse Split”). Preliminary Note: The Amended Preliminary Information Statement now provides for a shareholders meeting.This was deemed by the Company to be more appropriate than simply providing notice to shareholders of action taken by the holders of a majority of the voting stock. Preliminary Information Statement 1.
